PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/571,342
Filing Date: 16 Sep 2019
Appellant(s): Unger Marketing International, LLC



__________________
Jared b. Howenstine, Reg. No. 69263
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/21/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7, 9-12, and 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lind (US 2,087,157) in view of Muller et al (US 4,659,460) and Winkhaus (DE 3,207,511).
With respect to claim 1, Lind discloses a water filter system (see FIG. 1) including a tank 7 having an inner surface, the tank defining a single chamber configured to receive a single filter bag (e.g., in a case that only one of the bags 36 is installed in the tank), a cover assembly 13 removably attachable to and forming a fluid tight connection with the tank when attached to the tank, a base (e.g., formed by a lower end of the tank including the feet shown in FIG. 1), and a porous filter bag 17 having a purification media 16 disposed therein, the filter bag being positioned in the single chamber and engaging the inner surface of the tank between the base and the cover assembly (see lines 28-30 of the first column of page 2), the porous filter bag being sized to maintain the purification media within the filter bag (i) prior to use, and (ii) during use (see lines 12-14 and 28-31 of the first column of page 2), the porous filter bag has a bottom region 19 that is seamless (see lines 16-17 of the first column of page 2 and FIG. 3). Lind fails to specify tank 7 as holding only a single porous filter bag having purification media disposed therein as implied by the limitation “the tank defining a single chamber configured to receive a single porous filter bag 17 having purification media disposed therein”. Lind discloses that the water treatment capacity of the water filter system can be adjusted by adjusting a number of bags and the quantity of material held in each bag (see lines 7-29 of the second column of page 2). Lind further discloses that a single bag can be installed in the tank (see claim 4). It would have been obvious to have modified the system of Lind so as to have included a single porous filter bag to provide a water treatment capacity for a particular application. 
Lind fails to specify one or more wheels operably coupled to the base and configured to allow movement of the water filter system during use.
Muller et al disclose an analogous water filter system that includes one or more wheels (e.g., associated with the trailer shown in FIG. 2) operably coupled to a base 14 of a tank 4 to allow movement of the water treatment system. Muller et al suggest that the wheels permit movement of the water filter system from one location to another. It would have been obvious to have modified the system of Lind so as to have included one or more wheels coupled to the base as suggested by Muller et al in order to facilitate movement of the water filter system from one location to another. Lind and Muller et al fail to specify the porous filter bag as being made from a material and sized to maintain the purification media under compression within the filter bag prior to use, during use, and operable to purify water after the purification media has been depleted and reduced in volume up to 20%. Winkhaus discloses a porous filter bag 7 made of a material (see the Figure and paragraph 35 of the machine translation) sized to maintain a purification material (e.g., a weakly acidic cation exchange resin, see paragraph 39 of the machine language translation) under compression within the filter bag prior to and during use, the filter bag being capable of purifying water after the purification media has been depleted and reduced in volume up to 20% since it is made of a flexible material (see paragraphs 16-28 of the machine language translation) and because the porous flexible filter bag prevents the formation of a liquid passage on the outside or inside of the porous bag during use (see paragraph 17 of the machine language translation). It would have been obvious to have modified the porous filter bag in the system suggested by Lind and Muller et al so as to have as to be formed of a material sized to maintain the purification material under compression as suggested by Winkhaus in order to prevent the formation of a liquid passage on the outside or inside of the porous bag during use. 
Regarding claims 2-3, Muller et al discloses a deionizing resin that includes a mixed bed (e.g., the mixed bed ion exchange resin, see lines 15-16 of col. 3).
Concerning claim 5, Lind includes a diffuser plate 10a in the tank having an inner area with a plurality of fluid passages (see FIG. 1).
As to claim 6, Lind includes a mesh covering the plurality of fluid passage openings (e.g., formed by a bottom piece 19 the bag 17).
Regarding claim 7, Lind discloses the diffuser plate 10a as including an outer area (e.g., the outer peripheral edge) that is sealingly engaged with the inner surface of the tank (see FIG. 1).
As to claim 9, Lind discloses the porous filter bag 17 as having an outer wall panel 18 that is a cylindrical tube 18 and a bottom panel 19 (see lines 12-17 of the first column of page 2 and FIG. 3).
Regarding claim 10, Lind discloses the outer wall panel 18 as being secured to the bottom panel 19 by an internal seam that has a closure 20 on the open end of the outer wall panel (see lines 12-21 of the first column of page 2 and FIG. 3).
Concerning claim 11, Lind discloses the bottom region of the porous filter bag as being defined by the bottom panel 19 (see FIG. 3).
As to claim 12, Lind includes a base (e.g., the bottom of tank including the feet shown in FIG. 1) that is integrally formed with the tank 7.
With respect to claim 15, Lind discloses a water filter system (see FIG. 1) including a tank 7 having an inner surface, the tank defining a single chamber configured to receive only a single filter bag (e.g., in a case that only one filter bag is included) a cover assembly 13 removably attachable to and forming a fluid tight connection with the tank when attached to the tank, a base (e.g., formed by a lower end of the tank including the feet shown in FIG. 1), and a porous filter bag 17 having a purification media 16 disposed therein, the filter bag being positioned in the single chamber and engaging the inner surface of the tank between the base and the cover assembly (see lines 28-30 of the first column of page 2), the porous bag having a manual assistance element to assist a user when removing the porous bag from the tank (the limitation “the porous bag having a manual assistance element to assist a user when removing the porous bag from the tank” invoking the constraints under 35 U.S.C. 112(f), the generic placeholder “manual assistance element” being construed as the portion of the bag above the knot described in paragraph 160 of the specification and shown in FIG. 15 of the drawing, the structure being disclosed by Lin and formed by the tied upper end of the sack, see lines 21-27 of the first column of page 2 and FIG. 2 of Lin), the porous filter bag being sized to maintain the purification media within the filter bag (i) prior to use, and (ii) during use (see lines 12-14 and 28-31 of the first column of page 2). Lind fails to specify tank 7 as holding only a single porous filter bag having purification media disposed therein as implied by the limitation “the tank defining a single chamber configured to receive a single porous filter bag 17 having purification media disposed therein”. Lind discloses that the water treatment capacity of the water filter system can be adjusted by adjusting a number of bags and the quantity of material held in each bag (see lines 7-29 of the second column of page 2).
Lind further discloses that a single bag can be installed in the tank (see claim 4).
It would have been obvious to have modified the system of Lind so as to have included a single porous filter bag to provide a water treatment capacity for a particular application. 
Lind fails to specify one or more wheels operably coupled to the base and configured to allow movement of the water filter system during use; and the porous filter bag as being made from a material and sized to maintain the purification media under compression within the filter bag prior to use, during use, and operable to purify water after the purification media has been depleted and reduced in volume up to 20%. 
Regarding, one or more wheels operably coupled to the base and configured to allow movement of the water filter system during use; Muller et al disclose an analogous water filter system that includes one or more wheels (e.g., associated with the trailer shown in FIG. 2) operably coupled to a base 14 of a tank 4 to allow movement of the water treatment system. Muller et al suggest that the wheels permit movement of the water filter system from one location to another. It would have been obvious to have modified the system of Lind so as to have included one or more wheels coupled to the base as suggested by Muller et al in order to facilitate movement of the water filter system from one location to another. 
Lind and Muller et al fail to specify the porous filter bag as being made from a material and sized to maintain the purification media under compression within the filter bag prior to use, during use, and operable to purify water after the purification media has been depleted and reduced in volume up to 20%.
Winkhaus discloses a porous filter bag 7 made of a material (see the Figure and paragraph 35 of the machine translation) sized to maintain a purification material (e.g., a weakly acidic cation exchange resin, see paragraph 39 of the machine language translation) under compression within the filter bag prior to and during use, the filter bag being capable of purifying water after the purification media has been depleted and reduced in volume up to 20% since it is made of a flexible material (see paragraphs 16-28 of the machine language translation) and because the porous flexible filter bag prevents the formation of a liquid passage on the outside or inside of the porous bag during use (see paragraph 17 of the machine language translation). 
It would have been obvious to have modified the porous filter bag in the system suggested by Lind and Muller et al so as to have as to be formed of a material sized to maintain the purification material under compression as suggested by Winkhaus in order to prevent the formation of a liquid passage on the outside or inside of the porous bag during use. 
Concerning claim 16, Lind discloses the porous filter bag as having a bottom region (19) that is seamless (see lines 16-17 of the first column of page 2 and FIG. 3).
Regarding claim 17, Lind includes a diffuser plate (10a) in the tank having an inner area with a plurality of fluid passages (see FIG. 1), the bottom region 19 being arranged in areas where the porous filter bag engages the diffuser plate (see FIG. 1).
Regarding claim 19, Muller et al discloses a deionizing resin (e.g., in the form of a mixed bed ion exchange resin, see lines 15-16 of col. 3). 
Regarding claim 20, Lind includes a diffuser plate (10a) in the tank having an inner area with a plurality of fluid passages (see FIG. 1).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lind (US 2,087,157) in view of Muller et al (US 4,659,460) and Winkhaus (DE 3,207,511) as applied to claim 5 above, and further in view of Astrom (US 1,656,896).
Concerning claim 8, Lind fails to specify the diffuser plate as being secured within the tank. Astrom discloses the concept of securing a diffuser plate 8 within a tank 1 by welding (see FIG. 1 and lines 78-84 of page 1). It would have been obvious to have secured the diffuser plate with the tank as suggested by Astrom in order to prevent movement of the diffuser plate during use of the tank.
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lind (US 2,087,157) in view of Muller et al (US 4,659,460) and Winkhaus (DE 3,207,511) as applied to claims 1 or 15 above, and further in view of Petrucci et al (US 3,442,390).
With respect to claims 14 and 18, Lind, Muller et al, and Winkhaus fail to specify a release assembly comprising a pressure releasing function configured to release pressure from within the tank, wherein the release assembly includes a plunger that is movable to release pressure from within the tank. Petrucci et al disclose a release assembly 110 comprising a pressure releasing function configured to release pressure from within a tank 10, wherein the release assembly includes a plunger 110 that is movable to release pressure from within the tank (see FIG. 1 and lines 19-26 of col. 4). Petrucci et al disclose that the plunger enables the release of venting of air from the tank, the venting function being capable of releasing pressure from the tank. It would have been obvious to have modified the combination suggested by Lind, Muller et al, and Winkhaus so as to have included a plunger as suggested by Petrucci et al in order to permit the venting of air from the tank.
(2) Response to Argument
Appellant incorrectly argues under §VII on page(s) 6-9 of the Appeal Brief that Lind, Muller et al, and Winkhaus fail to teach:
the claimed wheel arrangement, and/or 
the claimed maintained compression by the porous filter bag up to 20% reduction in the volume of the purification media and still enable operation thereof to purify water.
(2.1) Applicant incorrectly argues that Muller fails to disclose one or more wheels operatively coupled to the base and configured to allow movement of the water filter system during use (see pages 7-8 and 12-13), however, it is held that the system disclosed by Muller is capable of functioning as recited in the claim since it can remain on a conventional truck trailer during use and can be connected to a source of raw water via hose nipples (see the paragraph spanning cols. 1-2 and the second full paragraph in col. 3).
Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Still further, the reference do not disclose any reason or advantage for the apparatus to be stationary, non-transportable or non-movable. Therefore, like the device at issue in Lindberg, the fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. As such, the claim limitations adding “one or more wheels operably coupled to the base and configured to allow movement of the water filter system during use” amounts to an obvious modification to make the apparatus claimed portable or movable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made or before the effective filling date to add one or more wheels to the base of the apparatus of the combination of Lind, Muller et al, and Winkhaus, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. MPEP 2144.04.V.A.
(2.2) Applicant argues that the porous filter bag disclosed by Winkhaus is not selected and sized to ensure compression of the media within the bag and to continue water purification for up to a 20% reduction in volume of the media (see pages 8-9 and 13-15), however, it is held that the porous filter bag disclosed by Winkhaus is capable of functioning as recited in claims 1 and 15 since the bag is formed of the same type of material as disclosed by applicant and because the bag functions to prevent the formation of a liquid passage on the outside or inside of the bag during use.
In response to applicant's argument that the teaching of Winkhaus regarding “the prevention of formation of la liquid passage on the outside or inside of the porous bag during use” fails to provide a teaching for the claimed depletion in volume, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). A person having ordinary skill in the art would have found it obvious that the “passages on the outside or inside of the porous bag” is directed compression of the purification media, because the depletion and reduction of the volume of the purification media is what causes the channeling of the fluid being treated thought passages inside the filter bag as the total volume the purification media is consumed during treatment. (see Winkhaus per EPO machine translation ¶ [0016] “As a result of the internal tension of the stretch yarn, the granulate is always surrounded by the fabric and compressed, so that it always occupies the smallest possible bulk space.  A passage formation inside the granules is thus prevented.”; emphasis added).
Further, while the scope of claims are given their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art; it is improper to import into the claim constructrion claim limitations from the specification that are not part of the claimed invention. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. MPEP 2111 & 2111.01.II. In the current case, the claim limitation reads “the filter bag… (ii) during use, and is operable to purify water after the purification media has been depleted and reduced in volume by up to 20%”. The terms “operable” and “depleted and reduced in volume up to 20%” are broad limitations which include the interpretations of “operating sub-optimally or badly” and “depleted and reduced in volume by any amount less than 20%”, respectively. As such, the teachings of the combination of Lind, Muller et al, and Winkhaus 
Read on the claim limitation, because the 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANGEL OLIVERA/Examiner, Art Unit 1773
Conferees:
/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773  
                                                                                                                                                                                                      /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.